DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status/Election/Restrictions
Applicant’s election without traverse of Group I (claim 1) in the reply filed on 9/28/2021 is acknowledged. 
Claims 1-2 are pending. Claim 2 is currently withdrawn from further consideration pursuant to 37 CFR 1.142 (b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Claim 1 is the subject of the present Official action.  

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 4/30/2019 and 10/20/2020 were received.  The submissions were in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements were considered by the examiner.

Priority
Applicant’s claim for the benefit of a prior-filed application, JP2016-213580 and PCT application PCT/JP2017/039013 filed on 10/31/2016 and 10/27/2017, respectively, under 35 U.S.C 119(e) or under 35 U.S.C 120, 121 or 365(c) is acknowledged. 
Accordingly, the effective priority date of the instant application is granted as 10/31/2016.


Statement on Claim Interpretation
Claim 1 describes a synoviolin expression inhibitor comprising a MSC or a culture supernatant thereof. If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction, see MPEP 2111.02. Thus, the effect of inhibiting synoviolin expression is considered an intended use statement since this is an inherent property of MSCs or a culture supernatant thereof. Therefore, claim 1 reads broadly on any MSC or a culture supernatant thereof.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter as evidenced by Nakajima et al. US 2004/0152871, published 8/5/2004 (hereinafter Nakajima). The claims recites a naturally occurring MSCs or supernatant which would inherently inhibit synoviolin expression.
The most recent update to the Office’s patent eligibility requirements are the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) published on January 7 and October 17, 2019 (84 Fed. Reg. 50), which provides the following analysis to determine patent eligibility, derived from the decisions rendered in Mayo Collaborative Svcs. V. Prometheus Labs., 566 U.S. _, 132 S. Ct. 1289, 101 U.S.P.Q.2d 1961 (2012) (hereinafter “Mayo”), and in Alice Corp. Pty. Ltd. v CLS Bank Int’l
Step 1 is to determine whether the claim is directed to a process, machine, manufacture, or composition of matter. If the claim is directed to a statutory category, proceed to Step 2. 
Step 2 is the two-part analysis from Alice Corp. 
Step 2A has been divided into 2 prongs.
Step 2A, prong 1 requires determining whether the claim is directed to the judicial exceptions of an abstract idea, a product of nature, or a law of nature or natural phenomenon other than a product of nature. To determine if the claim recites a nature-based product limitation, the markedly different characteristics analysis is use to evaluate whether the claim is directed to a “product of nature” that falls under the law of nature and natural phenomenon exceptions. In this analysis, markedly different characteristics can be expressed in terms of the product’s structure, function, and/or other properties. If YES, the claim is directed to a judicial exception, proceed to step 2A, prong 2. 
Step 2A, prong 2 requires evaluating whether a judicial exception is integrated into a particular application (e.g. improving technology, effecting a particular treatment or prophylaxis, implementing with a particular machine, ect.) identified by the Supreme Court and the Federal Circuit, to ensure that the claim as a whole “integrates [the] judicial exception into a particular application [that] will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.”
If NO, the claim does not integrate the judicial exception into a practical application, then proceed to step 2B.
Step 2B requires analyzing whether the claim as a whole amounts to significantly more than the exception by determining whether any element, or combination of elements, in the claims is sufficient to ensure that the claim as a whole amounts to significantly more than the judicial exception. To be patent-eligible, a claim that is directed to a judicial exception must include additional features to ensure that the claim describes a process or product that applies the exception in a meaningful way, such that it is more than a drafting effort designed to monopolize the exception. The Supreme Court has identified the following non-limiting considerations for determining whether a claim with additional elements amounts to significantly more than the judicial exception itself:
Improvements to another technology or technical field; 
Improvements to the functioning of the computer itself;
Applying the judicial exception with, or by use of, a particular machine;
Effecting a transformation or reduction of a particular article to a different state or thing;
Adding a specific limitation other than what is well-understood, routine and conventional in the field, or adding unconventional steps that confine the claim to a particular useful application; or
Other meaningful limitation beyond generally linking the use of the judicial exception to a particular technological environment. 

Claim 1 is directed to a synoviolin expression inhibitor comprising an active ingredient comprising a mesenchymal stem cell (MSC) or a culture supernatant thereof. Claim 1 is directed to one of the step 1). Claim 1 is directed to a judicial exception (step 2A, prong 1, “product of nature”) since MSCs are naturally occurring cells and exist along with cells that express synoviolin. Accordingly, the MSCs described in claim 1 do not have markedly different characteristics from MSCs which exist naturally since the claimed MSC or supernatant has not been activated or modified in any particular non-natural process. Furthermore, claim 1 does not integrate into a particular application outside of what could feasibly occur in nature (step 2A, prong 2) and does not amount to significantly more than the judicial exception (step 2B). This is because MSCs exist endogenously and would inherently inhibit synoviolin expression given that MSCs exist alongside synoviolin expressing tissues and cell types. This rejection is further supported by Nakajima, wherein it is shown that synoviolin is a naturally occurring protein expressed by synovial tissue with implications for treating rheumatoid arthritis (Nakajima, abstract). Nakajima outlines various tissue types and cells that express synoviolin (Nakajima, para 127, 132). In fact, Nakajima states that synoviolin is even expressed endogenously by undifferentiated mesenchymal cells (MSCs) during development (Nakajima, para 13). Thus, the claimed inhibitory relationship between MSCs or a culture supernatant and the expression of synoviolin reads on the inherent inhibitory relationship that would exist endogenously within an organism. Accordingly, claim 1 is directed to non-statutory subject matter.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Nakajima et al. US 2008/0305102, published 12/11/2008 (hereinafter Nakajima’08). 
Nakajima describes the inhibition of synoviolin expression via the cancer-suppressing protein p53 (Nakajima, abstract). Nakajima provides a mechanism wherein p53 or p53 protein-activating agents inhibit the expression and/or function of synoviolin proteins (Nakajima, para 83, 146). p53 is an ubiquitous protein found in all human cells, including MSCs (Nakajima, para 81, 98, 100). Thus, it is argued that p53 would inherently be present in MSCs or a culture supernatant thereof for the inhibition of synoviolin expression. Thus, the disclosure of Nakajima anticipates the claimed invention. 

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhao et al. "Effect of bone marrow mesenchymal stem cell transplant on synovial proliferation in rats with type II collagen-induced arthritis." Exp Clin Transplant 11 (2013): 352-357 (hereinafter Zhao). 
Zhao describes the effect of transplanting bone marrow derived MSCs into rats with collagen-induced arthritis (Zhao, abstract). Zhao found that MSCs reduced the expression of vascular endothelial growth factor (VEGF), tumor necrosis factor α (TNFα) and interleukin-17 (IL-17), which ultimately inhibited synovial proliferation and (by effect) synoviolin protein expression (Zhao, fig 3 and discussion section). Thus, the disclosure of Zhao anticipates the claimed invention.



Citation of Other Relevant Prior Art
Nakajima et al. US 2007/0238677, published 10/11/2007
Fujimiya et al. US 2017/0071984, published 3/16/2017
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dr. ALEXANDER NICOL whose telephone number is (571)272-6383.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on (571)272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Alexander Nicol
                                                                                                                                                Patent Examiner
Art Unit 1633
/CHRISTOPHER M BABIC/Supervisory Patent Examiner, Art Unit 1633